I think the bill makes a prima facie case — which would entitle complainant in some cases to a better statement of the particulars constituting the ground of the answer. If that were not true complainant would have to make a prima facie case by testimony before he would under the chancery act be entitled to a better statement. I therefore do not like the manner of the treatment. I am of the opinion that the order denying the motion was correct because the answers were each full enough as to all particulars to afford all necessary information to enable complainant to proceed with taking testimony.